COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00407-CR


LANNEY DARRELL EAST                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1396968D

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
              ON PERMANENT ABATEMENT OF APPEAL

                                     ----------

      We have considered the “Motion To Abate Appeal” filed by counsel for

appellant Lanney Darrell East, including the attached certificate of death showing

that East died on November 17, 2015.              Because we have not issued our

mandate, we grant the motion and permanently abate the appeal. See Tex. R.

App. P. 7.1(a)(2).




1
See Tex. R. App. P. 47.1.
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: January 14, 2015




                                  2